EXHIBIT 16.1 Lichter, Yu and Associates, Inc. Certified Public Accountants 16133 Ventura Blvd., Suite 450 Encino, California 91436 Tel: (818) 789-0265 Fax: (818) 789-3949 August 11, 2015 Securities and Exchange Commission treet NE Washington, DC 20549 RE: Banjo & Matilda, Inc. We have read the statements that we understand Banjo & Matilda, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors. We agree with such statements made regarding our firm. Very truly yours, /s/ Lichter, Yu and Associates, Inc. Certified Public Accountants
